     Case 2:15-cv-02480-ODW-E Document 70 Filed 04/12/21 Page 1 of 5 Page ID #:1159




                                                                          O
                                                NOTE: CHANGES HAVE BEEN JS-6
1
2                                               MADE TO THIS DOCUMENT
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11     CARL CURTIS, an individual;                   Case No.: 2:15-cv-02480-ODW (Ex)
12     ARTHUR WILLIAMS, an individual,
                                                     CLASS ACTION
13                    Plaintiffs,
14                                                   ORDER GRANTING MOTION
             v.                                      FOR FINAL APPROVAL OF
15                                                   CLASS ACTION SETTLEMENT
16     IRWIN INDUSTRIES, INC., a                     AND JUDGMENT, ATTORNEYS’
17     California corporation; and DOES 1            FEES, AND SERVICE AWARD
       through 100, inclusive,                       [68]
18
19                                                   Date:     April 12, 2021
                      Defendants.
                                                     Time:     1:30 p.m.
20                                                   Place:    Courtroom 5D, 5th Floor
21                                                             350 West 1st St.
                                                               Los Angeles, CA 90012
22
23
24          Before the Court is the Plaintiffs’ Motion for Final Approval of Class Action
25    Settlement and Judgment, Attorneys’ Fees and Service Award.
26          Plaintiffs Carl Curtis and Arthur Williams (“Plaintiffs”) and Defendant Irwin
27    Industries, Inc. (“Defendants”) executed a Stipulation of Settlement and Release on
28    May 15, 2020 (“Settlement”).

                                                    -1-
                                ORDER GRANTING MOTION FOR FINAL APPROVAL OF
                  CLASS ACTION SETTLEMENT AND JUDGMENT, ATTORNEYS’ FEES AND SERVICE AWARD
     Case 2:15-cv-02480-ODW-E Document 70 Filed 04/12/21 Page 2 of 5 Page ID #:1160




1           On December 2, 2020, this Court entered an Order: (i) provisionally certifying a
2     Settlement Class consisting of “All current and former non-exempt employees who, at any
3     time between February 17, 2011 through preliminary approval who worked on oil
4     platforms off of the California coast for shifts of 12 hours or more.” under Federal Rule of
5     Civil Procedure 23(a)-(b); (ii) preliminarily approving the proposed Settlement as fair,
6     reasonable, and adequate; (iii) directing the parties to notify the Certified Class of the
7     contemplated Settlement with the option of excluding themselves; and (iv) scheduling a
8     final fairness hearing to determine whether the Settlement should be finally approved.
9     [CM/ECF Docket No. 65].
10          The final fairness hearing was held on April 12, 2021. The Court, having heard all
11    persons properly appearing and timely requesting to be heard, having considered the
12    Settlement and the papers submitted in support thereof, and having considered the oral
13    presentations of counsel and all applicable law, concludes that the Settlement is fair,
14    reasonable, and adequate, and should be finally approved; that Class Counsel should be
15    awarded $112,000 in attorneys’ fees sought, and $2,686.47 in costs incurred; that Plaintiffs
16    Carl Curtis and Arthur Williams should be awarded a Service Award of $5,000, each, for
17    their efforts in securing this Settlement; and that CPT Group, Inc. should be awarded
18    $12,000 for their costs in administering this Settlement.
19         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:
20         1.       This Judgment incorporates by reference the definitions in the Settlement, and
21    all capitalized terms used, but not defined herein, shall have the same meanings as in the
22    Settlement.
23         2.       This Court has jurisdiction over the subject matter of the Action and over all
24    parties to the Action, including all members of the Certified Class.
25         3.       All Parties are bound by this Final Judgment and Order of Dismissal with
26    Prejudice and by the Settlement.
27         4.       The parties shall comply with the terms and conditions of the Settlement and
28    of the Final Approval Order.
                                                  -2-
                              ORDER GRANTING MOTION FOR FINAL APPROVAL OF
                CLASS ACTION SETTLEMENT AND JUDGMENT, ATTORNEYS’ FEES AND SERVICE AWARD
     Case 2:15-cv-02480-ODW-E Document 70 Filed 04/12/21 Page 3 of 5 Page ID #:1161




1          5.       Defendant Irwin Industries, Inc. shall pay the Settlement funds through the
2     procedure described in the Settlement.
3          6.       The Notice of Class Action and Settlement (“Class Notice”) fully, fairly, and
4     accurately informed all Certified Class of the material elements of this Action and the
5     proposed Settlement, and constituted: (i) the best practicable notice; and (ii) notice that was
6     reasonably calculated, under the circumstances, to apprise members of the Certified Class
7     of the pendency of this Action, their right to object or exclude themselves from the
8     proposed Settlement, and their right to appear at the fairness hearing.
9          7.       The Certified Class is made up of 557 individuals.
10         8.       If it is determined that a 558th individual is a member of the Class with a
11    timely and sufficient claim, that individual’s share of the Settlement shall be drawn from
12    the cy pres fund.
13         9.       The Court finds that after proper notice to the Class, and after enough
14    opportunity to object to the proposed Settlement, no timely and valid objections were made
15    that would present any obstacle to finally approving the Settlement.
16         10.      All members of the Certified Class who failed to file a timely and valid
17    objection to the Settlement are deemed to have waived and forfeited any such objections
18    and are bound by all terms of the Agreement, including the Release and this Final Order
19    and Judgment.
20         11.      The Court approves the following payments, after which the remaining
21    settlement funds shall be distributed to the Certified Class pursuant to the terms of the
22    Settlement and Final Approval Order:
23                   Plaintiff Carl Curtis (as a Service Award): $5,000.00;
24                   Plaintiff Arthur Williams (as a Service Award): $5,000.00;
25                   Class Counsel (as attorney’s fees): $112,000.00;
26                   Class Counsel (as litigation costs and expenses): $2,686.47;
27                   75% of the $8,000 PAGA Allocation to the LWDA: $6,000.00; and
28                   CPT Group, Inc. (for claims administration fees): $12,000.00.
                                                   -3-
                               ORDER GRANTING MOTION FOR FINAL APPROVAL OF
                 CLASS ACTION SETTLEMENT AND JUDGMENT, ATTORNEYS’ FEES AND SERVICE AWARD
     Case 2:15-cv-02480-ODW-E Document 70 Filed 04/12/21 Page 4 of 5 Page ID #:1162




1          12.       Except as to any individual claim of those persons who have validly and
2     timely requested exclusion from the Certified Class, the Action is dismissed with prejudice.
3          13.       Upon the Effective Date (as defined in the Settlement), all Released Claims
4     of each member of the Certified Class are and shall be deemed to be conclusively released
5     as against Defendant. All Certified Members are hereby forever barred and enjoined from
6     commencing, prosecuting, or continuing, either directly or indirectly, against Defendant,
7     in this or any other jurisdiction or forum, any and all Released Claims (as defined in the
8     Settlement).
9          14.       Without affecting the finality of this Final Judgment and Order of Dismissal
10    with Prejudice in any way, this Court hereby retains continuing jurisdiction over:
11    (a) implementation of the Settlement and any award or distribution of the Settlement Fund,
12    including interest earned thereon; (b) disposition of the Settlement Fund; (c) hearing and
13    determining applications for attorney fees and expenses in the Action; and (d) all parties
14    hereto for the purpose of construing, enforcing, and administrating the Settlement therein.
15         15.       In the event that the Settlement does not become effective in accordance with
16    its terms or the Effective Date does not occur, or in the event that the Settlement Fund, or
17    any portion thereof, is returned to the Defendant, then this Final Judgment and Order of
18    Dismissal with Prejudice shall be rendered null and void to the extent provided by and in
19    accordance with the Settlement and shall be vacated and, in such event, all orders entered
20    and releases delivered in connection herewith shall be null and void to the extent provided
21    by and in accordance with the Settlement.
22         16.       Plaintiffs, the Certified Class, and Defendant are denied all relief not expressly
23    granted by this Judgment.
24         17.       This Final Order and Judgment shall not be construed as a finding of the Court
25    concerning, or evidence of any admission by the Parties concerning: (i) any liability, fault,
26    or wrongdoing by Defendant; (ii) the existence of any defense to Plaintiffs’ claims or the
27    claims of any member of the Certified Class; (iii) the appropriateness of any measure of
28
                                                   -4-
                               ORDER GRANTING MOTION FOR FINAL APPROVAL OF
                 CLASS ACTION SETTLEMENT AND JUDGMENT, ATTORNEYS’ FEES AND SERVICE AWARD
     Case 2:15-cv-02480-ODW-E Document 70 Filed 04/12/21 Page 5 of 5 Page ID #:1163




1     alleged damages; and (iv) the propriety of class certification, other than certification for
2     purposes of settlement only.
3
4          IT IS SO ORDERED.
5
6
7     Dated: April 12, 2021
8
                                                 HON. OTIS D. WRIGHT II
9                                                UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -5-
                             ORDER GRANTING MOTION FOR FINAL APPROVAL OF
               CLASS ACTION SETTLEMENT AND JUDGMENT, ATTORNEYS’ FEES AND SERVICE AWARD
